
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EMPLOYMENT AGREEMENT


        AGREEMENT, dated as of July 5, 2004 by and between Financial Security
Assurance Holdings Ltd., a New York corporation ("Company"), and Robert P.
Cochran ("Employee").

        WHEREAS, Dexia S.A. ("Dexia") and Company have previously entered into
an Agreement and Plan of Merger dated as of March 11, 2000, whereby Company has
become a wholly-owned subsidiary of Dexia;

        WHEREAS, Company and Employee are party to an Employment Agreement dated
as of March 14, 2000, that expires on July 5, 2004; and

        WHEREAS, Company desires to employ Employee and Employee is willing to
serve as an employee of Company, subject to the terms and conditions of this
Agreement;

        NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants herein
contained, and other good and valuable consideration, the parties hereto agree
as follows:

        1.     Employment. Company hereby employs Employee, and Employee agrees
to serve as an employee of Company, on the terms and conditions set forth in
this Agreement.

        2.     Term. Employee's employment shall commence on the date of this
Agreement (the "Effective Date") and end on December 31, 2007 (the "Original
Term"); provided, however, that this Agreement shall be renewed and extended for
two-year terms (the "Extended Terms"), unless notice of termination is given by
Employee or Company six months or more prior to the end of the Original Term or
one of the Extended Terms. The Original Term and any Extended Term shall be
referred to collectively as the "Term".

        3.     Duties During Employment. During Employee's employment with
Company, Employee shall initially serve as Chairman and Chief Executive Officer
of Company and shall have such duties and responsibilities as are assigned to
him by the Board of Directors of Company (the "Board") and as are consistent
with the magnitude and scope of his duties and responsibilities as of the
Effective Date. Employee shall report directly to the Board.

        Employee shall devote Employee's full business time and attention and
best efforts to the affairs of Company during his period of employment,
provided, however, that Employee may continue to engage in other activities,
such as activities involving professional, charitable, educational, religious
and similar types of organizations, speaking engagements, membership on the
board of directors of such other organizations, provided that such activities do
not interfere with the performance of his duties for Company. Employee may also
continue membership on the board of directors of White Mountains Insurance
Group, or it successors, and on any other corporate boards which do not conflict
with the performance of his duties or the interests of Company. Any additional
corporate board memberships must be reviewed with and approved by the Board in
advance of acceptance of such position.

        At any point on or after the end of the Original Term, Employee may
elect to relinquish his Chief Executive responsibilities and become
Non-Executive Chairman of the Board for the remainder of the term and any
extensions. In this role it is anticipated he will devote approximately 25% to
33% of full business time to Company duties with the remainder devoted to a
variety of interests not conflicting with the Company.

        In the role of Non-Executive Chairman Employee will receive annually as
compensation the continuation of at least the then current base salary as a
Non-Executive Chairman fee (in lieu of any other Board fees), no annual bonus
expectations, performance shares having an estimated economic value at least
equal to 50% of normal prior awards, continuation of participation in employee
benefit plans, and a one-time pro-rata annual bonus for the portion of the year
spent as Chief Executive before the change to Non-Executive Chairman occurred.
In addition, as Non-Executive chairman, employee will be furnished with normal
support including office and assistant.

--------------------------------------------------------------------------------




        4.     Current Cash Compensation.

        (a)    Base Salary.    As compensation for his services hereunder,
Company will pay to Employee during the period of his employment a base salary
at the annual rate in effect immediately prior to the Effective Date, payable in
accordance with Company's payroll practices for senior executives. Company shall
review the base salary bi-annually (with the next review to take place
January 2005) and in light of such review may, in the discretion of the Board
(but shall not be obligated to), increase such base salary taking into account
any change in Employee's then responsibilities, performance by Employee, and
other pertinent factors.

        (b)    Annual Bonus.    Company shall maintain a bonus pool (the "Bonus
Pool") for the benefit of Company employees in such amount and pursuant to such
formulae as the Human Resources Committee of the Board ("HR Committee") shall
from time to time determine. The Company shall also maintain a reserve bonus
pool (the "Rainy Day Fund") made up of previously earned but undistributed Bonus
Pool allocations from prior years, which shall be distributable upon the
recommendation of the management of the Company and with the approval of the HR
Committee. Employee shall receive an annual cash bonus equal to at least 5% and
be considered for a portion of an additional 2% that must be allocated between
Employee and Sean W. McCarthy (or other executive acting as President of the
Company) of the Bonus Pool. It should be noted that the above described
percentages are a minimum and that it is anticipated that the HR Committee may
exercise its discretion above such amount.

        (c)    Performance Shares.    In each calendar year in the Term,
beginning in 2005, Employee shall receive an annual Performance Share grant
under the Company's long-term incentive compensation plan (the "Performance
Share Plan"), as presently in effect or as may be modified or added to by
Company from time to time, having an estimated economic value at least equal to
Employee's 2004 Performance Share grant. Except as provided herein, such
Performance Shares shall vest according to the terms of the Performance Share
Plan. All references to Performance Shares in this Agreement shall include Dexia
Restricted Shares issued pursuant to the Performance Share Plan and any other
form of long-term incentive compensation provided under the Plan as amended from
time to time.

        5.     Other Employee Benefits.    In addition to the cash compensation
provided for in Section 4 hereof, Employee, subject to meeting eligibility
provisions thereof, shall be entitled to participate in Company's employee
benefit plans, as presently in effect or as they may be modified or added to by
Company from time to time to the same extent as are otherwise enjoyed by the
senior executives of Company, which shall not be reduced in any material respect
from plans in existence as of the Effective Date.

        6.     Termination.

(a)Termination by Company Without Cause;
Termination by Employee for Good Reason.


        (i)    During the Original Term.    If Company should terminate
Employee's employment without Cause (as defined below) or if Employee should
terminate his employment for Good Reason (as defined below), Company shall pay
to Employee the pro-rata annual base salary through the date of termination, a
pro-rata annual bonus through the date of termination and an amount (the
"Severance Payment") equal to two times the sum of:

(A)Employee's annual base salary at the rate in effect immediately prior to the
date of termination,

(B)the average annual bonus payable to Employee for the two years immediately
prior to the year during which termination occurred.

2

--------------------------------------------------------------------------------





        This Severance Payment, which shall be in lieu of any amount payable to
Employee under the Company's Severance Policy for Senior Management, shall be
payable in monthly installments over the Restricted Period (as defined in
Section 7(b) below).

        In addition, and notwithstanding any provision of the Performance Share
Plan to the contrary:

(A)All Performance Shares awarded to Employee and then outstanding shall vest,
and

(B)Employee shall be deemed to have been awarded and to have vested in all of
the minimum annual Performance Share grant(s) provided for in Section 4(c) to
which he is otherwise entitled and for which a Performance Share grant has not
otherwise been made for the balance of the Term.

        Employee shall receive a cash payment with respect to all such
Performance Shares valued pursuant to the valuation mechanism provided in the
Performance Share Plan as applicable to Performance Shares outstanding at the
Effective Date and Performance Shares granted subsequent to the Effective Date,
respectively. If the performance cycle includes at least one completed year, the
payout for each such completed year shall be based on the actual results for the
completed year(s) and 100% will be used for uncompleted years; if the
performance cycle does not include any completed years, 100% payout. The value
which is obtained by multiplying the number of Performance Shares determined
under (A) and (B) above by the applicable share price will be increased with
interest at 8% per year, compounded semi-annually, from the date of termination
to the date of payment which shall be within five days after the end of the
Restricted Period (as defined in Section 7(b)).

        Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

        (ii)   During the Extended Terms.    Company shall pay to Employee the
same pro-rata base salary, pro-rata bonus and Severance Payment as defined in
Section 6(a)(i) and in the same manner.

        All Performance Shares outstanding will vest and will be valued in the
same manner (including interest on the unpaid balance) and paid at the same time
as provided in Section 6(a)(i).

        Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

        (iii)  After the Term (in case this Agreement is not renewed for any
reason).    Employee will be entitled only to be paid the pro-rata annual base
salary through the date of termination, a pro-rata annual bonus through the date
of termination, a severance payment equal to the then current severance policy
in effect for senior management, which shall be payable in monthly installments
over the Restricted Period, and all outstanding Performance Shares shall vest
pro-rata in proportion to the percentage of the performance cycle for such
Performance Shares during which Employee was employed by Company. The value of
such vested Performance Shares will be determined as of the termination date in
accordance with the terms of the Performance Share Plan relating to pro-rata
vesting, increased with interest and paid as provided in Sections 6.(a)(i) and
(ii).

        Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

Definitions:

        "Cause" shall mean (i) conviction or plea of nolo contendere (or similar
plea) in a criminal proceeding for commission of a misdemeanor or a felony that
is materially injurious to the Company; (ii) willful and continued failure by
Employee to perform substantially his duties with Company (other than any such
failure resulting from incapacity due to physical or mental illness) after a
demand for substantial performance is delivered to Employee by Company which
specifically identifies the manner

3

--------------------------------------------------------------------------------




in which Company believes Employee has not substantially performed his duties;
or (iii) Employee engages in willful misconduct in carrying out his duties with
Company which is directly and materially harmful to the business or reputation
of Company. Employee shall not be terminated for Cause unless he is provided
with notice stating in reasonable detail the alleged misconduct and, if such
misconduct is reasonably susceptible to cure, he is allowed a period of time
(not less than ten days) to cure the misconduct; and a resolution is adopted by
the Board at a scheduled meeting at which Employee shall be entitled to attend
and speak to the Board.

        "Good Reason" shall mean, without Cause: (i) a diminution of any of
Employee's significant duties or responsibilities; (ii) breach by the Company of
its obligations hereunder; (iii) Company's requiring Employee to be based at an
office that is greater than twenty-five miles from the location of Employee's
office as of the Effective Date; or (iv) a material adverse change in Employee's
total compensation (other than as provided by the performance-related terms of
this Agreement), as in effect at the Effective Date. Notwithstanding the
foregoing, Employee shall not be deemed to have terminated his employment for
Good Reason unless he gives 60 days' prior written notice to Company stating in
reasonable detail the basis upon which "Good Reason" is asserted, such notice is
given within 120 days of the later of the occurrence of the event or the date
Employee knows or should have known of the event which would otherwise
constitute Good Reason and, if such failure or breach is reasonably susceptible
to cure, Company does not effect a cure within such 60-day period.


(b)Termination by Company for Cause;
Termination by Employee without Good Reason.

        (i)    During the Term.    If Company should terminate Employee's
employment for Cause or Employee should terminate his employment without Good
Reason, Employee will be entitled only to be paid the pro-rata annual base
salary through the date of termination.

        All Performance Shares that are unvested on the date of termination
shall be forfeited.

        (ii)   After the Term (in case this Agreement is not renewed for any
reason).    Employee will be entitled to be paid the pro-rata annual base salary
through the date of termination, a pro-rata annual bonus through the date of
termination, and all outstanding Performance Shares shall vest pro-rata in
proportion to the percentage of the performance cycle for such Performance
Shares during which Employee was employed by Company. The value of such vested
Performance Shares will be determined as of the termination date in accordance
with the terms of the Performance Share Plan relating to pro-rata vesting,
increased with interest and paid as provided in Sections 6(a)(i) and (ii).

        Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

        (c)   Additional Payments.    If applicable, Employee shall be eligible
to receive the additional payments set forth on Annex A.

        (d)   No Disparaging Statements.    In the event of termination of
Employee's employment for any reason by Company or Employee, Employee will not
at any time publicly denigrate, ridicule or intentionally criticize Company or
any of its affiliates including, without limitation, by way of news interviews,
or the expression of personal views, opinions or judgments to the news media.
Similarly, neither Company nor any of its affiliates will publicly denigrate,
ridicule or intentionally criticize Employee.

        7.     Restrictive Covenants.

        (a)    Confidential Information.    Employee agrees to keep secret and
retain in the strictest confidence all confidential matters which relate to
Company or any affiliate of Company, including, without limitation, customer
lists, client lists, trade secrets, pricing policies and other nonpublic
business affairs of Company and any affiliate of Company learned by him from
Company or any such affiliate or

4

--------------------------------------------------------------------------------




otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside Company or any of its affiliates,
whether during or after his period of service with Company, except as may be
required by a court of law, by any governmental agency having supervisory
authority over the business of Company or by any administrative or legislative
body (including a committee thereof) with apparent jurisdiction to order him to
divulge, disclose or make accessible such information. Employee agrees to give
Company advance written notice of any disclosure pursuant to the preceding
sentence and to cooperate at the Company's expense with any efforts by Company
to limit the extent of such disclosure. Upon request by Company, Employee agrees
to deliver promptly to Company upon termination of his services for Company, or
at any time thereafter as Company may request, all Company or affiliate
memoranda, notes, records, reports, manuals, drawings, designs, computer files
in any media and other documents (and all copies thereof) relating to Company's
or any affiliate's business and all property of Company or any affiliate
associated therewith, which he may then possess or have under his control, other
than personal notes, diaries, rolodexes and correspondence.

        (b)    Covenant Not to Compete.    "Restricted Period" shall mean the
greater of (i) the remainder of the Term or (ii) a period of two years from the
date of termination of Employee's employment for any reason. During the
Restricted Period, Employee shall not, directly or indirectly, own, manage,
operate, join, control, or participate in the ownership, management, operation
or control of, or be employed by or connected in any manner with, any competing
business, whether for compensation or otherwise, without the prior written
consent of Company (excluding less than 5% stakes in public vehicles). For the
purposes of this Agreement, a "competing business" shall be any financial
services business which is a significant competitor of Company or its
affiliates. Should Employee, directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be employed by or connected in any manner with any competing business during the
Restricted Period, all payments under this Agreement shall cease.

        (c)    Covenant Not to Solicit Company Clients or Employees.    During
the Term and for the Restricted Period, Employee shall not, in any manner,
directly or indirectly, (i) raid or solicit any client or prospective client of
Company or its affiliates to whom Employee provided services, or for whom
Employee transacted business, or whose identity became known to Employee in
connection with Employee's employment with Company, to transact business with a
competing business or reduce or refrain from doing any business with Company or
its affiliates or (ii) interfere with or damage (or attempt to interfere with or
damage) any relationship between Company or its affiliates and any such client
or prospective client. During the Term and for the Restricted Period, Employee
further agrees that Employee shall not, in any manner, directly or indirectly,
solicit any person who is an employee of Company or its affiliates to apply for
or accept employment with any competing business. "Solicit" as used in this
Agreement means any communication of any kind whatsoever, regardless of by whom
initiated, inviting, encouraging or requesting any person or entity to take or
refrain from taking any action.

        (d)    Availability and Assistance.    Employee agrees that during his
employment and thereafter Employee shall be available to Company and Parent and
shall assist Company and Parent in connection with any litigation brought by or
against Company or its affiliates and Parent relating to the period during which
Employee was employed by Company; provided, however, that all costs and expenses
in connection with the foregoing shall be borne by Company and/or Parent and
advanced to the Employee.

        (e)    Survivability.    The provisions of this Section 7 shall survive
the termination or expiration of this Agreement in accordance with the terms
hereof. It is the intention of the parties hereto that the restrictions
contained in this Section 7 be enforceable to the fullest extent permitted by
law. Therefore, to the extent any court of competent jurisdiction shall
determine that any portion of the foregoing restrictions is excessive, such
provision shall not be entirely void, but rather shall be limited or revised
only to the extent necessary to make it enforceable.

5

--------------------------------------------------------------------------------




        8.     Retirement.

        (a)   Employee shall retire from active employment by Company on
Employee's 65th birthday and this Agreement shall be deemed to have reached the
end of its Term on such date. In such event, (i) Employee shall receive the
pro-rata annual base salary and a pro-rata annual bonus through the date of
retirement, (ii) all Performance Shares granted prior to the date of retirement
shall be fully vested and payments with respect to such Performance Shares shall
be made to Employee at the same time, including any required holding period, and
in the same amounts as if Employee remained in the employ of Company.

        Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

        (b)   Employee may retire at the end of any Term which occurs after
Employee's 60th birthday, in which event Employee shall receive the same
compensation as provided in Section 8(a)(i) and (ii).

        Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

        9.     Remedy.    Should Employee engage in or perform, either directly
or indirectly, any of the acts prohibited by Section 7 hereof, it is agreed that
Company shall be entitled to full injunctive relief, to be issued by any
competent court of equity, enjoining and restraining Employee and each and every
other person, firm, organization, association, or corporation concerned therein,
from the continuance of such violative acts. The foregoing remedy available to
Company shall not be deemed to limit or prevent the exercise by Company of any
or all further rights and remedies which may be available to Company hereunder
or at law or in equity.

        10.   Prior Notice to Prospective Employer.    Prior to accepting
employment with any other person or entity during Employee's employment or the
Restricted Period, Employee shall provide such prospective employer with written
notice of the provisions of this Agreement.

        11.   Arbitration.    If a dispute arises between the parties respecting
the terms of this Agreement or Employee's employment by Company, such dispute
shall be settled only by binding arbitration in New York, New York, in
accordance with the commercial arbitration rules of the American Arbitration
Association. Company will pay the costs of arbitration and reasonable legal
fees, provided, in the case of any claim brought by Employee, that the claim is
determined not to be frivolous.

        12.   Directors' and Officers' Insurance.    During the Employee's
employment, Company shall maintain directors' and officers' liability insurance
covering Employee, which contains at least the same coverage and amounts and
contains terms and conditions no less advantageous than that coverage provided
by Company as of the Effective Date to the extent commercially available.

        13.   Governing Law.    This Agreement is governed by and is to be
construed and enforced in accordance with the laws of the State of New York,
without reference to principles relating to conflict of laws. If under such law,
any portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation or ordinance, such portion shall be deemed
to be modified or altered to conform thereto or, if that is not possible, to be
omitted from this Agreement; the invalidity of any such portion shall not affect
the force, effect and validity of the remaining portion hereof.

        14.   Notices.    All notices under this Agreement shall be in writing
and shall be deemed effective when delivered in person, or five days after
deposit thereof in the U.S. mails, postage prepaid, for delivery as registered
or certified mail, addressed to the respective party at the address set forth
below

6

--------------------------------------------------------------------------------




or to such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice shall be sent to each party as
follows:

(a)Employee, to:
Robert P. Cochran
1000 Park Avenue, Apt. 12A
New York, New York 10028


(b)Company, to:
Financial Security Assurance Holdings Ltd.
350 Park Avenue
New York, NY 10022
Attention: General Counsel

With a copy to:
Dexia Credit Local
7 à 11 quai André Citröen BP-1002
75 901 Paris Cedex 15
Attention: Jean-Paul Gauzès

        In lieu of personal notice or notice by deposit in the U.S. mail, a
party may give notice by confirmed telegram, telex or fax, which shall be
effective upon receipt.

        15.   Entire Agreement.    This Agreement constitutes the entire
understanding between Company and Employee relating to the terms of employment
of Employee by Company and supersedes and cancels all prior written and oral
agreements and understandings with respect to the subject matter of this
Agreement. This Agreement may be amended but only by a subsequent written
agreement of the parties. This Agreement shall be binding upon and shall inure
to the benefit of Employee, Employee's heirs, executors, administrators and
beneficiaries, and Company and its successors.

        16.   Successors.    This Agreement is personal to Employee and without
the prior written consent of Company shall not be assignable by Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Employee's legal
representatives. This Agreement shall inure to the benefit of and be binding
upon Company and its successors and assigns.

        17.   Withholding Taxes.    All amounts payable to Employee under this
Agreement shall be subject to applicable withholding of income, wage and other
taxes.

        18.   Waiver of Breach.    The waiver by either party of a breach of any
term of this Agreement shall not operate nor be construed as a waiver of any
subsequent breach thereof. Any waiver must be in writing and signed by Employee
or an authorized officer of the Company, as the case may be.

        19.   Survivorship.    The respective rights and obligations of the
parties hereunder shall survive any termination of Employee's employment to the
extent necessary to the intended preservation of such rights and obligations.

        20.   Severability.    If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any applicable law, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

        21.   Headings.    The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

7

--------------------------------------------------------------------------------




        22.   Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the year and day first above written.

    Financial Security Assurance Holdings Ltd.
 
 
By:
/s/  BRUCE E. STERN      

--------------------------------------------------------------------------------

Title: General Counsel and Managing Director        
 
 
 
/s/  ROBERT P. COCHRAN      

--------------------------------------------------------------------------------

Robert P. Cochran

8

--------------------------------------------------------------------------------



ANNEX A
Additional Payments

        (a)   Except as set forth below, in the event it shall be determined
that any payment or distribution by Company to or for the benefit of Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of the Agreement or otherwise, but determined without regard to any additional
payments required under this Annex A) (a "Payment") would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code") or any interest or penalties are incurred by Employee with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
Employee shall be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

        (b)   Subject to the provisions of paragraph (c), all determinations
required to be made under this Annex A, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Company's
independent auditors or such other certified public accounting firm reasonably
acceptable to Employee as may be designated by Company (the "Accounting Firm")
which shall provide detailed supporting calculations both to Company and
Employee within 15 business days of the receipt of notice from Employee that
there has been a Payment, or such earlier time as is requested by Company. All
fees and expenses of the Accounting Firm shall be borne solely by Company. Any
Gross-Up Payment, as determined pursuant to this Annex A, shall be paid by
Company to Employee not later than the due date for the payment of any Excise
Tax. Any determination by the Accounting Firm shall be binding upon Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by Company should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that Company exhausts
its remedies pursuant to paragraph (c) and Employee thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by Company to or for the benefit of Employee. In the event the
amount of the Gross-up Payment exceeds the amount necessary to reimburse
Employee for the Excise Tax (the "Overpayment"), the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment shall be promptly paid by Employee (to the extent Employee has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Employee shall cooperate,
to the extent expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



EMPLOYMENT AGREEMENT
